Subsequent to our former opinion in this case relative to costs the clerk of the court taxed the costs as follows:
   County clerk's fee .......................... $ 32.90 Clerk of this court .........................   25.00 Typing testimony ............................  189.07 Typing briefs on appeal .....................    7.85
Counsel for respondent have appealed from the allowance of the item of $189.07, upon the ground that it is excessive, in that, as is claimed, it is a copy of the testimony taken in the case of Holtzman v. Bennett et al. (No. 2634), 48 Nev. 274, 229 P. 1095. An inspection of the record in the case of Holtzman v. Bennett et al. shows that it came on for trial before the lower court on March 4, 1922, whereas this case came on for trial on March 10, 1922. Furthermore, the first witness called in one of the cases was W.H. Fuller, while the first witness called in the other was Vail M. Pittman. It also appears from the record in the two cases that the matters involved were entirely different, and hence the evidence in the two cases could not be the same. Case No. 2634 was to recover for work and labor, while case No. 2636 was to recover the price of a pulley bought in Salt Lake City. We do not take it to be our duty to read every line of the testimony in these two cases to ascertain if there is any similarity in the testimony, and, if so, upon conjecture determine if any portion of it by chance could have been used in another case. There is a limit beyond which we should not be expected to go. The ruling of the clerk is sustained, and it is ordered that a remittitur issue forthwith. *Page 296